Quinn, Chief Judge
(dissenting):
Military commanders and military policemen have no more hours in a day than anyone else; they, too, must apportion their time to do all they have to do. Certainly, pretrial confinement of an individual is a matter of grave concern, but officials processing accusations against accused cannot devote all their energies or all their time to a particular accused. In fact, the law demands no more than that they act reasonably in the circumstances. Pollard v United States, 352 US 354, 361, 1 L ed 2d 393, 77 S Ct 481 (1957); United States v Callahan, 10 USCMA 156, 27 CMR 230. Even brief periods of inactivity are not censurable. United States v Brown, 13 USCMA 11, 14, 32 CMR 11.
The chronology' of events and undisputed facts, which is attached here as an appendix, convinces me, as it convinced the law officer, the convening authority, and the board of review, that the Government acted with reasonable dispatch, and without any purpose to oppress the accused. I am equally convinced the accused was not prejudiced in his defense by anything that transpired between his confinement and the trial. The chronology speaks for itself; the alleged loss of defense witnesses needs discussion.
Two potential witnesses are involved. One was the bartender at the Americana Lounge. He was not interviewed by defense counsel until December 20, 1966. At that time, he indicated he could not “positively identify” the accused as a patron of the bar on the night of the offenses. The other witness was Kathy, a go-go dancer. She left the Lounge “sometime in October,” and her whereabouts was not “exactly” known. The most these witnesses could testify to was the extent of the accused’s drinking and the state of his sobriety. The accused contended that between 6:00 p.m., and 12:30 a.m., he drank eighteen shots of scotch and six beers Corroboration of this contention could not help the accused in the slightest degree in establishing a defense.
The offenses were committed in places other than the Lounge. In his *418sworn testimony at the out-of-court hearing on the motion to dismiss and in his pretrial statement of August 25, the accused demonstrated that he possessed full recall of his conduct, both at the Lounge and at the time of the offenses. Thus, in the former, he testified about the exact amount of money he spent for drinks, the persons that he talked to at the Americana Lounge, the “free” drink the bartender gave him, his dancing with the go-go girl, Kathy, and his apprehension and confinement “[r]ight after . . . [he] wrecked the Buiek”; in the latter, he related when, where, why, and how he “pointed” his gun at Deamer, and he denied that he took any money from Haak when he “pulled the revolver” on him. It is significant that Agent Johnson reported that Haak’s representation that the accused had taken money from him was not substantiated by his investigation. It is manifest from the evidence, therefore, that the bartender’s uncertainty and Kathy’s departure could not possibly have impaired the accused’s defense against the charges.
Turning to the alleged violation of the notice requirement of Article 10, Uniform Code of Military Justice, 10 USC § 810, I find no support for the contention in the evidence. In material part, Article 10 provides that, when an accused is in arrest or confinement prior to trial, “immediate steps shall be taken to inform him of the specific wrong of which he is accused.” We considered this provision in United States v Tibbs, 15 USCMA 350, 354, 35 CMR 322, and pointed out that this Court “consistently looked to the time of confinement” as the appropriate time for notification. However, we have never delineated the classes of persons who may properly inform an accused of the charges. Since I am writing in dissent I need not elaborate on my reasons, but it seems to me that the confining officer, a confinement official, or a law enforcement officer, is a proper person to inform the accused of the charges. The accused was confined on August 23, 1966. He testified that before he talked to Agent Johnson on August 25, 1966, he knew why he was in the stockade. His testimony is as follows :
“Q. [Law Officer] Before seeing Mr. Johnson did you have any idea of what charges you were being held under?
“A. I knew what I was put in the stockade for. That was robbery and assault.”
In my opinion, it is reasonably in-ferable from the accused’s testimony that when he was confined he was informed by a confinement official of the specific wrongs of which he was suspected. Assuming, however, that I read too much into the accused’s testimony, there is still no reason to conclude, as the majority do, that he was prejudiced by the delay in ■ apprising him of the charges. In Tibbs, we considered the effect of actual knowledge on the part of the accused as to the reasons for confinement. What we said there is completely opposed to the majority’s present ruling:
“In Burns v Harris, 340 F2d 383, 386 (CA8th Cir) (1965), the accused was confined by sentence of a court-martial. He sought a writ of habeas corpus, partly on the ground that, while in pretrial confinement, he was not, in violation of Article 10, notified of the accusation against him. The Court of Appeals rejected his contention. It said: ‘his knowledge is conclusively demonstrated by his oral confession to the assault on the very day he was apprehended and by his being placed in pretrial confinement only after that confession.’ Here, the accused was caught in the Exchange building, which he had forcibly entered, and was apprehended with stolen merchandise in his pockets. Under these circumstances, he could not, as the law officer observed, have ‘any question in his mind’ as to the reason for his confinement.
“If the accused knows immediately before his arrest or confinement the precise offense which led to the restraint on his freedom, what benefit can he possibly derive from notice immediately after his arrest or confinement that he is being held for *419that wrong? The purpose of the notification requirement of the Article is to provide the accused with knowledge of the offenses charged so that he might at once consider his defense and apprise his family, friends, or counsel of his predicament to enable them to assist him by whatever means available. That purpose is satisfied whether the accused’s knowledge of the specific offense comes immediately before or immediately after arrest or incarceration. When it is certain that the basic purpose of a prescribed procedure has been achieved, a departure from the strict letter of the law defining the procedure is not a denial of due process. See United States v Cruz, 10 USCMA 458, 28 CMR 24. It may be that, while caught in the commission of a crime, the accused might not know his conduct subjects him to a serious charge. For example, the accused might, in the course of an argument, strike at another with a chain. Depending upon its construction, size, and other characteristics, the chain could be a dangerous weapon; if it is, the accused could be confined on a charge of assault with a dangerous weapon, yet he could reasonably believe he was held merely for simple assault. See United States v Cook, 12 USCMA 518, 31 CMR 104. In such a situation, the accused’s antecedent knowledge might not satisfy the mandate of Article 10. The stipulation of facts in this case leaves no doubt of the accused’s knowledge of the nature of the offenses for which he was confined. Consequently, whatever the basis of the law officer’s ruling, the facts exclude the conclusion that the accused did not comprehend the specific wrongs for which he was confined.” [United States v Tibbs, supra, at pages 354-355.]
So far as the time requirement, under Article 33, Code, supra, 10 USC § 833, for forwarding the charges for trial is concerned, I am not at all sure the proceedings were improper, or, if improper, that dismissal of the charges is the necessary consequence. Thus, in United States v Callahan, supra, we pointed out that, unlike Article 10, Article 33 does not provide for dismissal of the charges for noneompliance with its provisions. I pass that point, however, because, in my opinion, our decision in Tibbs is not inapposite, as the majority say, but directly relevant to this case. In Tibbs, we said:
“. . . The problem presented by the Article is determination of the time the accused is ‘held for trial by general court-martial.’ Is this the moment of confinement? Is it the moment the officer exercising Article 15 jurisdiction over the accused recommends the accused be held for trial by general court-martial? See Manual for Courts-Martial, supra, paragraph 32. As this case shows, these times may be materially different; and the latter may occur more than eight days after the accused is ordered into confinement. Assuming for the purpose of this appeal that the eight-day period starts to run from the moment of confinement, the failure to report to the general court-martial authority on the impracticality of forwarding the charges is not ground for reversing an otherwise valid conviction, if satisfactory reasons actually appear in the record of trial. In that situation, the record itself demonstrates that ‘neither a denial of due process nor prejudice to the substantial rights of the accused’ is present. United States v McKenzie, supra, at page 364.
“As we indicated earlier, the accused was confined on July 2; the file on the case was received by the general court-martial authority on August 4. The steps taken in the intervening period show clearly the impracticability of forwarding the charges and allied papers to the general court-martial authority within eight days of the accused’s confinement. There is, therefore, no indication of a violation of the requirements of Article 33 of the Uniform Code, supra.” [United States v Tibbs, supra, at pages 356-357.]
I previously indicated that the chronology of events demonstrates it *420was impracticable to transmit the charges to the general court-martial authority within eight days of the accused’s confinement. In my opinion, Tibbs also is dispositive of this aspect of the case.
I would- affirm the decision of the board of review.
APPENDIX
Chronology of Events and Undisputed Facts
August 23, 1966 (Tuesday)
Offenses committed about 2:15 a.m.
Accused apprehended by Maryland State Police about 4:00 a.m.
Sometime during the day the accused’s commanding officer, Second Lieutenant Merril Davis, was notified that the accused was being held by the Military Police for taking money and a car at gunpoint. He ordered that the accused be placed in “pretrial confinement.”
August 23-30, 1966
Lieutenant Davis “did not know what to charge . . . [the accused] with” without the “back up” of a police report. He waited “about a week” expecting to receive this report. He called the Criminal Investigations Detachment (the time is unspecified) and was “told that the report was not yet completed.” He called the staff judge advocate’s office for advice, and it was “suggested” that he wait for the CID report.
On August 23, Agent Allen R. Johnson was assigned to the case. Ón that day, he interviewed Private Herbert Haak, Jr., and Specialist Four Clifford B. Deamer, the victims, and a Maryland State Trooper.
On August 24, Agent Johnson made a progress report. The “preliminary investigation” indicated the accused had “pulled a gun” on two persons and had attempted to take a vehicle from one of'them. On that same day, Johnson “sent . . . off” a request for a check of the criminal files at Fort Holabird. Apparently, about this time he also sent exposed film concerning the case to the photo lab at Fort George G. Meade for processing.
On August 25, Agent Johnson interviewed the accused in the post stockade. He advised the accused he was suspected of “robbery and aggravated assault” and informed him of his rights under Article 31, and his right to counsel. The accused gave Johnson a statement, which was admitted into evidence, in which he said he “pointed” a revolver at Deamer and “asked” him if “he had any money”; Deamer showed him an empty wallet. The accused also admitted he “pulled the revolver” on another person and “asked” for a car with keys in it. He took a car and “drove for a ways and then wrecked” it.
September 3-5 (Labor Day weekend), 1966
Agent Johnson was assigned to investigate “a series of breakings and enterings on post.” (These offenses continued to the end of the month; the total number was approximately twenty-two. In addition to these investigations, Johnson was assigned to five cases, besides the accused’s.)
September 6-8, 1966
On September 6, Agent Johnson attempted to contact one of the victims to “reinterview him.” The victim had said that the accused had taken money from him. Agent Johnson’s later report indicates: “Investigation failed to substantiate this allegation.”
In this period, Johnson received a report on his request for a check of the criminal files. He also “received back” the photos he had sent to the photo lab.
September 12-16, 1966
During this period, Johnson attempted to contact a witness named Matthews, but had no success.
September 23, 1966
Johnson succeeded in contacting Specialist Four John Richard Matthews and another witness, Sergeant Richard Monroe. He started work on his final report.
September 26 or 27, 1966
Johnson completed his report and *421submitted it to “operations” for review and typing.
October 3, 1966 (Monday)
Typed report received by Johnson.
October 4, 1966 (Tuesday)
Report sent to Provost Marshal for distribution.
CID report was received in the accused’s unit by First Lieutenant Daniel William Judge. He “went to work immediately” to prepare the Charge Sheet. It was the “first court-martial” in the unit and he had “to find out what had to be done.” At the same time, the company was confronted with “an IG inspection and a CMMI inspection.” In Lieutenant Judge’s opinion, which was requested by defense counsel, he could not have prepared the Charge Sheet any sooner than he did, without “letting the other three hundred men in my company down.” “[N]o matter” what he had done, it could not have made “more than a day or two difference” in the preparation of the Charge Sheet.
October 12, 1966 (Wednesday)
Original Charge Sheet prepared. Two charges were alleged, robbery and attempted robbery.
Lieutenant Judge went to the stockade and read the charges to the accused.
The Charge Sheet and supporting papers were transmitted by Lieutenant Judge to the Commanding Officer, Special Troops Regiment.
October 12-15, 1966
The charges were reviewed by the Commanding Officer, Special Troops Regiment, and forwarded to Headquarters, Fort George G. Meade, with a recommendation for trial by general court-martial.
October 17, 1966 (Monday)
Charges were received at Headquarters, Fort George G. Meade. They were submitted to the Post Judge Advocate, Captain Joseph Smith Wager, for review.
October 17-25, 1966
Captain Wager reviewed the materials and conferred with Lieutenant Judge. He made “corrections,” including a recommendation that a specification be added to allege an “attempt to intentionally kill or inflict great bodily harm” on Private Herbert Haak, Jr., by running into him with an automobile.
Captain Wager testified that it took the period from October 17 to October 25 to complete his review because this “was a very difficult case.” He had to consult with another attorney, who “worked” with him on the case.
October 25, 1966 (Tuesday)
Redrafted Charge Sheet, embodying the attempt specification recommended by Captain Wager, was signed by Lieutenant Judge as accuser.
October 27, 1966 (Thursday)
Lieutenant Judge informed the accused of the redrafted charges.
Redrafted charges were received by Special Troops Regiment.
October 27-November 1 (Tuesday), 1966
Sometime during this period the Commanding Officer, Special Troops Regiment, reviewed the charges and directed an Article 32 investigation.
November 2, 1966 (Wednesday)
Article 32 investigation held. The accused was represented at the investigation by Captain Donald H. Parting-ton, a member of the Judge Advocate General’s Corps.
The Article 32 report was submitted to the Commanding Officer, Special Troops Regiment.
November 3, 1966 (Thursday)
Special Troops Regiment transmitted the Charge Sheet and the Article 32 investigation report to Headquarters, Fort George G. Meade, where it was directed to Captain Wager for legal review and recommendation.
November 3, or November 4 (Friday), 1966
Captain Wager discussed the case with the Post Commander. As a result of this discussion, Wager “carried” the record to “First Army.”
*422November 5-7, 1966
Apparently, the case was considered in the office of the Staff Judge Advocate, First Army.
November 7, 1966 (Monday)
Late in the day, the Charge Sheet was returned to Headquarters, Fort George G. Meade, by First Army for correction. It was noted that the additional specification alleging the “attempt to intentionally kill” did not conform to the model form of specification set out in the Manual for Courts-Martial, United States, 1951.
November 8, 1966 (Tuesday)
Captain Wager discussed correction of the Charge Sheet with Lieutenant Judge. He “handearried” the charges to the Lieutenant.
A new Charge Sheet was signed and sworn to by Lieutenant Judge.
The accused was informed of these charges.
These charges were transmitted to Headquarters, Special Troops Regiment.
November 9, 1966 (Wednesday)
Charges were received at 8:00 a.m., by Special Troops Regiment.
Article 32 investigation was ordered.
November 10 (Thursday), or November 11 (Friday), 1966
The Article 32 investigating officer called Captain Partington, defense counsel, and asked for “the earliest date he would be available for” the hearing. The date Captain Partington “gave” him was November 16, 1966.
November 17, 1966 (Thursday)
Article 32 investigation report submitted.
Report transmitted by Special Troops Regiment to Commanding Officer, Fort George G. Meade.
November 18 or 19, 1966
Case reviewed by Captain Wager, Post Judge Advocate.
Case reviewed by Post Commander and taken to First Army by Captain Wager.
November 22, 1966 (Tuesday)
Case received by Commanding General, First Army, the general court-martial authority, and routed to the staff judge advocate for pretrial advice, as required by Article 34, Uniform Code of Military Justice, 10 USC § 834.
December 6, 1966 (Tuesday)
Pretrial advice submitted by staff judge advocate to convening authority.
December 8, 1966 (Thursday)
Convening authority referred case to trial by general court-martial.
December 12, 1966 (Monday)
Charges served on accused by trial counsel.
January 4, 1967 (Wednesday)
Day of trial. The date had been agreed upon by defense counsel and trial counsel. It was originally set for January 17, but was advanced to January 4, 1967.